Citation Nr: 0216283	
Decision Date: 11/13/02    Archive Date: 11/25/02

DOCKET NO.  93-13 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of service connection for a skin disability.

2.  Whether new and material evidence has been presented to 
reopen a claim of service connection for a stomach 
disability.

3.  Entitlement to service connection for a skin disability, 
claimed as secondary to Agent Orange exposure.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1993 RO decision which denied the 
veteran's application to reopen claims of service connection 
for a skin disability and a stomach disability.  In July 
1995, the Board remanded the veteran's claims to the RO.  In 
the remand, it was noted that a claim of service connection 
for a skin disability, claimed as secondary to Agent Orange 
exposure had been raised and had not been fully developed, 
and this claim was referred to the RO for further 
development.  In a February 1998 Supplemental Statement of 
the Case (SSOC), the RO denied the veteran's claim for 
service connection for a skin disability based on Agent 
Orange exposure.  In July 1998, the Board again remanded all 
three of the veteran's claims to the RO for further 
development.

It is noted that some of the veteran's claims have been 
recharacterized, as stated on the cover page of this 
decision.  It is noted that this recharacterization is 
necessary given the veteran's failure to timely appeal a May 
1990 RO decision which denied his claims of service 
connection for skin and stomach disabilities.  Barnett v. 
Brown, 8 Vet. App. 1 (1995).  Since the veteran failed to 
timely appeal the May 1990 RO decision, it became final.  The 
veteran's claims of service connection for skin and stomach 
disabilities may not be reopened unless he submits new and 
material evidence to reopen his claims.  The question of 
whether the veteran did indeed submit new and material 
evidence is the subject of the following decision.  
Additionally, the Board will address the veteran's claim of 
service connection for a skin disability, claimed as 
secondary to Agent Orange exposure, on a de novo basis.

FINDINGS OF FACT

1.  By a May 1990 decision, the RO denied service connection 
for a skin disability and a stomach disability; the veteran 
was properly informed of the adverse outcome and he did not 
appeal this decision.

2.  The evidence received since the RO's May 1990 decision is 
not so significant that it must be considered in order to 
fairly decide the merits of the claims of service connection 
for a skin disability and a stomach disability.  

3.  There is no evidence showing that the veteran has a 
current skin disability, including chloracne or another 
acneform disease which is consistent with chloracne.
 

CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
a claim of service connection for a skin disability; and the 
May 1990 RO decision is final.  38 U.S.C.A. §§ 5108, 7015 
(West 1991); 38 C.F.R. § 3.156 (2001).

2.  New and material evidence has not been received to reopen 
a claim of service connection for a stomach disability; and 
the May 1990 RO decision is final.  38 U.S.C.A. §§ 5108, 7015 
(West 1991); 38 C.F.R. § 3.156 (2001).

3.  A skin disability was not incurred in or aggravated by 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from July 1967 to July 
1969.  It is noted that his service personnel records show 
that he served in Vietnam.  His service medical records show 
that on enlistment examination in July 1967 and in May 1969, 
his skin and his abdomen and viscera were normal. 

On VA examination in September 1969, it was noted that his 
skin and digestive system were normal.

In a February 1989 application for participation in the Agent 
Orange veteran's payment program, the veteran reported that 
he had stomach problems (including pain) since 1968.  A 
physician diagnosed the veteran as having stomach ulcers.

In April 1990, the RO received the veteran's application for 
service connection for skin and stomach problems and 
residuals of Agent Orange exposure. 

By a May 1990 RO decision, the veteran's claims of service 
connection for skin and stomach disabilities and residuals of 
Agent Orange exposure were denied.  It was noted that none of 
the disabilities at issue were noted on the veteran's May 
1969 separation examination.  By a June 1990 letter, the 
veteran was notified of the adverse outcome, and he did not 
timely file an appeal.  

The evidence received since this decision is summarized 
below.

A VA hospitalization summary, dated in January 1986, shows 
that the veteran was diagnosed as having peptic ulcer 
disease. 

Private medical records, dated from 1986 to 1990, show that 
the veteran was diagnosed as having exposure to Agent Orange 
and was noted as having a hiatal hernia and stable ulcers.

In an October 1990 statement, S.G.McN., M.D., indicated that 
the veteran had peptic ulcer disease, among other conditions.

VA outpatient treatment records, dated in 1992, show that the 
veteran complained of a hiatal hernia and ulcers. 

Private medical records, dated in July 1992, show that the 
veteran's skin was normal.  It was also noted that the 
veteran had gastritis and esophagitis. 

In August 1992, the RO received the veteran's application to 
reopen his claims of service connection for skin and stomach 
disabilities.

A December 1992 VA stomach examination reflects that the 
veteran said he first started having stomach problems in 
1967, in Vietnam.  He said he experienced recurrent sour 
stomach, heart burn, and nausea.  He said he had upper 
gastrointestinal symptoms four times in the past 20 years.  
It was noted that he had been previously diagnosed as having 
a hiatal hernia and gastroesophageal disease.  Following an 
examination, the veteran was diagnosed as having symptoms of 
chronic gastroesophageal reflux disease.  It was noted that 
an upper gastrointestinal series revealed duodenitis without 
ulcers, and a small hiatal hernia. 

A January 1993 VA upper gastrointestinal series report 
reflects that the veteran had duodenitis without active 
ulceration, and a small hiatal hernia without 
gastroesophageal reflux. 

VA PTSD examinations, dated in 1997, reflect diagnoses 
including peptic ulcer disease.

VA outpatient treatment records dated from 1999 onward show 
that the veteran has reflux with peptic ulcer disease.


II.  Legal Analysis

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA of 
2000, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2001).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments were effective 
November 9, 2000, except for the amendment to 38 C.F.R. § 
3.156(b) which is effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  The Act and implementing regulations 
eliminate the concept of a well-grounded claim, redefine the 
obligations of VA with respect to the duty to assist, and 
supersede the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits. 

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The record shows that the veteran 
was properly notified of the outcome of the March 1993 rating 
decision and of the reasons and bases for the denial of his 
claims.  The Board concludes that the discussions in the 
rating decision, statement of the case (SOC) (issued in April 
1993), and SSOCs (issued in February 1998 and August 2002) 
informed the veteran of the information and evidence needed 
to substantiate his claims and complied with VA's 
notification requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  The veteran's service and VA medical records have 
been obtained.  Further, it is noted that the veteran was 
afforded VA evaluations, including in December 1992.  
38 C.F.R. § 3.326.  It is noted that exhaustive efforts were 
made to obtain records pertaining to the veteran's Social 
Security Administration (SSA) claim; these exhaustive efforts 
did not yield any records.  Further, SSA has essentially 
indicated that there was nothing further they could do to 
assist in obtaining the veteran's records.  As such further 
attempts to obtain any outstanding SSA records would be 
futile.  In sum, VA has done everything reasonably possible 
to assist the veteran, and the evidence on file is adequate 
to evaluate his claims.  

The SOC and SSOCs provided notice to the veteran of what the 
evidence of record revealed.  Additionally, these documents 
provided notice why this evidence was insufficient to award 
the veteran's claims.  An October 2002 letter informed him 
that the RO was certifying the appeal; thus, the veteran 
could not reasonably expect further development of his 
claims.  Thus, the veteran has been provided notice of what 
VA was doing to develop the claims, notice of what he could 
do to help his claims, and notice of how his claims were 
still deficient.  Because no additional evidence has been 
identified by the veteran as being available but absent from 
the record, the Board finds that any failure on the part of 
VA to further notify the veteran what evidence would be 
secured by VA and what evidence would be secured by the 
veteran is harmless.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  

Basic Laws and Regulations Regarding Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service incurrence 
for peptic ulcer disease will be presumed if manifest to a 
compensable level within one year of the veteran's separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  Pertinent regulations provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b); see 
also Savage v. Gober, 10 Vet. App. 488 (1997). 

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era is 
presumed to have been exposed during such service to certain 
herbicide agents (e.g., Agent Orange), unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  If a veteran 
was exposed to an herbicide agent during active military 
service, the following diseases will be presumed to have been 
incurred in service if manifest to a compensable degree 
within specified periods, even if there is no record of such 
disease during service:  chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy (for purposes of this section, the term 
acute and subacute peripheral neuropathy means transient 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset), porphyria cutanea tarda, prostate cancer, 
respiratory cancers, soft-tissue sarcomas, and diabetes.  38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  
Chloracne or other acneform disease consistent with chloracne 
must become manifest to a degree of 10 percent or more within 
a year after the last date on which the veteran was exposed 
to an herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6).

Application to Reopen

When the RO denies a claim, the claim may not be reopened and 
reviewed unless new and material evidence is presented.  38 
U.S.C.A. § 5108 (West 1991); Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991).  New and material evidence means evidence 
not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  (It is 
acknowledged that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001.  66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.156(a).)

A.  Claims to Reopen

1.  Skin Disability 

When the RO denied the veteran's claim of service connection 
for a skin disability in May 1990, it considered the 
veteran's service medical records which show that his skin 
was clinically normal during his period of active duty.  
There is no evidence reflecting complaints, treatment, or a 
diagnosis of skin problems during active duty.  The RO also 
considered the veteran's September 1969 VA examination report 
which shows that his skin was clinically normal.  

Since the May 1990 RO decision, medical evidence has been 
added to the record, including private and VA medical 
records.  None of this medical evidence shows that the 
veteran has a current skin disability; as such, this newly 
submitted evidence does not constitute new and material 
evidence to reopen the claim as it does not bear directly and 
substantially upon the specific matter under consideration 
(which is whether the veteran has a skin disability which is 
related to service).  At the time of the prior denial, there 
was an absence of competent evidence of a current disability 
and a nexus to service.  The new evidence fails to cure the 
prior evidentiary defects.  As such, the Board must deny the 
veteran's application to reopen a claim of service connection 
for a skin disability.  38 C.F.R. § 3.156.

2.  Stomach Disability

When the RO denied the veteran's claim of service connection 
for a stomach disability in May 1990, it considered service 
medical records which show that the veteran's abdomen and 
viscera were consistently normal during active duty.  
Further, the RO considered a May 1969 VA examination report 
which shows that his digestive system was normal.  Finally, 
it considered a February 1989 application for an Agent Orange 
payment program which reflects that the veteran was diagnosed 
as having stomach ulcers.

Since the RO rendered its decision in May 1990, medical 
evidence has been added to the record (from both VA and 
private sources) which shows that the veteran continues to 
have ulcers and other stomach problems.  A VA stomach 
examination report prepared in December 1992 reflects a 
diagnosis of chronic gastroesophageal reflux disease.  (None 
of the newly submitted medical evidence shows that the 
veteran was diagnosed as having peptic ulcer disease within 
one year of his service discharge or otherwise shows that his 
current stomach disability is or may be related to service.)  
The aforementioned medical evidence is new as it had not been 
previously considered when the RO denied the veteran's claim 
in May 1990.  This newly submitted evidence is not, however, 
material evidence as it is duplicative or redundant of 
evidence previously on file which shows that the veteran was 
first diagnosed as having a stomach disability many years 
after his service discharge.

As new and material evidence has not been submitted to reopen 
the veteran's claim of service connection for a stomach 
disability, his claim must be denied.

B.  Service Connection Claim 

A review of the veteran's service personnel records shows 
that he served in Vietnam.  (As such, his exposure to 
herbicides will be presumed.)  As noted above, the veteran's 
service medical records reflect that his skin was clinically 
normal during his period of active duty.  There is no 
evidence reflecting complaints, treatment or a diagnosis of 
skin problems (including chloracne or other acneform diseases 
consistent with chloracne) during active duty or within one 
year of his service discharge.  Further, there is no current 
evidence of a skin disability. 

In sum, it is noted that there is no evidence on file showing 
that the veteran had skin problems (including chloracne or 
other acneform disease consistent with chloracne) in service, 
shortly thereafter, or even currently.

The United States Court of Appeals for Veterans' Claims 
(Court) has stated that Congress specifically limits 
entitlement for a service-connected disease or injury to 
cases where such incidents have resulted in a disability, 
"and held that "[i]n the absence of proof of a present 
disability [,] there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 43-144 (1992).  Because there is 
no evidence of a current and competent diagnosis of a skin 
disability, the claim of service connection must be denied.  
Id.

All Claims

While the veteran argues that he has current skin and stomach 
disabilities which are related to service including herbicide 
exposure, he is not competent to render such an opinion as he 
is a layman, possessing no medical expertise or training.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) 
(laypersons are not competent to render medical opinions). 

The benefit-of-the-doubt rule provides that, where there is 
an approximate balance of positive and negative evidence 
regarding the merits of a material issue, the benefit of the 
doubt in resolving such an issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b); see Ashley v. Brown, 6 Vet. 
App. 52 (1993).  The Board has carefully considered the rule, 
but is unable to find that the positive and negative evidence 
is, under the applicable law, in balance.  Instead, the 
preponderance of evidence is against the veteran's claims 
and, thus, the rule is inapplicable.


ORDER

New and material evidence to reopen a claim of service 
connection for a skin disability has not been presented; and 
the application is denied.

New and material evidence to reopen a claim of service 
connection for a stomach disability has not been presented; 
and the application is denied.

Service connection for a skin disability, claimed as 
secondary to Agent Orange exposure, is denied.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

